DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
2. 	Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120, through utility application 16/442,400 filed 06/14/2019. 
Information Disclosure Statement
3.	The Information Disclosure Statement filed on 12/08/2020 has been considered.
Drawings
4. 	The formal drawings filed on 12/08/2020 are acceptable.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
7.	Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watt et al. (“Watt”) USPAT 9,331,026.
B), disposed in a second layer on the semiconductor substrate; a plurality of conductive lines (e.g. element 302 + bottom outer horizontal element A, Fig. 3) -- note that Watt also teaches (col. 5, lines 1-5) that element 302 may form a rectangular structure; thus, forms a U-shaped line by itself -- disposed in the first layer, for surrounding the first conductive plate and a plurality of conductive vias (e.g. element 312), arranged to couple the plurality conductive lines to the second conductive plate; wherein the second layer is different from the first layer, and the first conductive plate (e.g. element B) is physically separated from the of second conductive plate (e.g. element A), the plurality of conductive lines (e.g. element 302), and the plurality of conductive vias (Figs. 1B-C). 
Re claim 2, Watt discloses wherein the first layer (e.g. element M2) is closer to the semiconductor substrate than the second layer (e.g. element M3).    
Re claim 3, Watt discloses wherein the second layer (e.g. element M1) is closer to the semiconductor substrate than the first layer (e.g. element M3).   
Re claim 4, Watt teaches wherein the plurality of conductive vias are arranged to couple the plurality of conductive lines to a periphery of the second conductive plate and the first conductive plate is substantially located at a center of the second conductive plate viewed from a top of the integrated circuit structure.   
Re claim 5, Watt teaches wherein the plurality of conductive lines are arranged to be a closed loop surrounding the first conductive plate.   
1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (“Chen”) US PG-Pub 2019/0164903.
	Chen discloses an integrated circuit structure, comprising a first conductive plate (e.g. element 704), disposed in a first layer on a semiconductor substrate (e.g. element 10, ¶[0036]); a second conductive  plate (e.g. element 202/302), disposed in a second layer on the semiconductor substrate;  a plurality  of conductive lines (e.g. element 701a/701b/702), disposed in the first layer, for surrounding the first conductive plate; and a plurality of conductive vias (e.g. element 703/203), arranged to couple the  plurality of conductive lines to the second conductive plate;  wherein the  second layer is different from the first layer, and the first conductive plate  is physically separated from the second conductive plate, the plurality of  conductive lines, and the plurality of conductive vias.   
Re claim 2, Chen discloses wherein the first layer (e.g. element M2) is closer to the semiconductor substrate than the second layer (e.g. element M3, Fig. 4).    
Re claim 3, Chen discloses wherein the second layer (e.g. element M1) is closer to the semiconductor substrate than the first layer (e.g. element M3).   
Re claim 4, Chen teaches wherein the plurality of conductive vias (e.g. element 703/203) are arranged to couple the plurality of conductive lines to a periphery of the second conductive plate and the first conductive plate (e.g. element 704) is substantially located at a center of the second conductive plate viewed from a top of the integrated circuit structure.   
Re claim 5, Chen teaches wherein the plurality of conductive lines are arranged to be a closed loop surrounding the first conductive plate (Fig. 4).   


6-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen.
Chen discloses an integrated circuit structure, comprising: a plurality of capacitors (e.g. capacitors between elements 704 and middle plate 702 shown in Fig. 4), disposed in a first layer on a semiconductor substrate (e.g. 10, ¶[0036]); a first conductive plate (e.g. annotated element            PL1 shown below), disposed in the first layer on a first side of the plurality of capacitors; a                        second conductive plate (e.g. element 301a), disposed in a second layer on the semiconductor                                       substrate (e.g. element 10), for extending to a second side of the plurality of  capacitors from the first side of the plurality of capacitors; and a plurality  of first conductive vias (e.g. element 703), arranged to couple the first conductive plate to an  edge of the second conductive plate.    
Re claim 7, Chen discloses a third conductive plate (e.g. element 301b), disposed in the second layer and in parallel to the second conductive plate, for extending to the second side of the plurality of capacitors from the first side of the plurality of capacitors; wherein the plurality of first conductive vias are further arranged to couple the first conductive plate to an edge of the third conductive plate.   
Re claim 8, Chen discloses a fourth conductive plate (e.g. element 802 on the left side), disposed in a third layer on the semiconductor substrate, for extending to the second side of the plurality of capacitors from the first side of the plurality of capacitors, wherein the third layer is different from the first layer and the second layer; and a plurality of second conductive vias, arranged to couple the first conductive plate to an edge of the fourth conductive plate.    
Re claim 9, Chen discloses a fifth conductive plate (e.g. element 802 on the right side), disposed in the third layer and in parallel to the fourth conductive plate, for extending to the second side of the plurality of capacitors from the first side of the plurality of capacitors;  
Re claim 10, Chen discloses a third  conductive plate (e.g. element 301b), disposed in the second layer and in parallel to the first  conductive plate, for connecting to the edge of the second conductive plate; wherein the plurality of first conductive vias are arranged to connect the  first conductive plate to the third conductive plate.  
10.	Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen.  
Chen discloses method of manufacturing an integrated circuit structure, comprising                   forming a plurality of capacitors (e.g. capacitors between elements 704 and middle plate 702 shown in Fig. 4), in a first layer on a semiconductor  substrate (e.g. element 10, ¶[0036]);   forming a first conductive plate (e.g. annotated element PL1/PL2 shown below) in the first layer on a first side of the plurality of capacitors; forming a second conductive plate (e.g. element 301a) in a second  layer on the semiconductor substrate, for extending to a second side of the  plurality of capacitors from the first side of the plurality of capacitors; and forming a plurality of first conductive vias (e.g. element 703) coupled the first conductive  plate to an edge of the second conductive plate.   
Re claim 19, Chen discloses forming a third conductive plate (e.g. element 301b) extending to the second side of the plurality of capacitors from the first side of the plurality of capacitors in the second layer and in parallel to the second conductive plate; and forming a plurality of second conductive vias coupled the first conductive plate to an edge of the third conductive plate.    
Re claim 20, Chen discloses forming a third conductive plate (e.g. element 301b) connecting to the edge of the second conductive plate in the second layer and in parallel to the .   

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (“Huang”) US PG-Pub 2014/0049872 in view of Chen et al., US PG-Pub 2012/0104387 (“Chen 387”).
Huang discloses an integrated circuit structure, comprising a first conductive plate (e.g. element 11) disposed in a first layer; a second conductive plate (e.g. element 5), disposed in a second layer; a plurality  of conductive lines (e.g. element 12), disposed in the first layer, for surrounding the first  conductive plate (Fig. 5);  and a plurality of conductive vias (e.g. element 51/14), arranged to couple the  plurality of conductive lines to the second conductive plate;  wherein the second layer is different from the first layer, and the first conductive plate (e.g. element 11) is physically separated from the second conductive plate (e.g. element 5), the 
Huang teaches the device structure as recited in the claim. The difference between Huang and the present claim is the recited semiconductor substrate.  
Chen ‘387 discloses (Fig. 1 and ¶[0014]) a first conductive plate (e.g. element M1/M3) disposed in a first layer on a semiconductor substrate (e.g. element 10); a second conductive plate (e.g. element M2/M4), disposed in a second layer on the semiconductor substrate.  
Chen ‘387’s teachings could be incorporated with Huang's device which would result in the claimed invention. The motivation to combine Chen ‘387’s teachings would be to provide a device support. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Chen ‘387’s teachings to arrive at the claimed invention.
Re claim 2, Chen ‘387’s discloses wherein the first layer (e.g. element M1) is closer to the semiconductor substrate than the second layer (e.g. element M2, Fig. 1).    
Re claim 3, Chen ‘387’s discloses wherein the second layer (e.g. element M2, Fig. 1) is closer to the semiconductor substrate than the first layer (e.g. element M3).   
Re claim 4, Huang teaches wherein the plurality of conductive vias (e.g. element 51/14) are arranged to couple the plurality of conductive lines (e.g. element 12) to a periphery of the second conductive plate (e.g. element 5) and the first conductive plate (e.g. element 11) is substantially located at a center of the second conductive plate viewed from a top of the integrated circuit structure.   
Re claim 5, Huang teaches wherein the plurality of conductive lines are arranged to be a closed loop surrounding the first conductive plate (Fig. 5).   

    PNG
    media_image1.png
    1323
    1027
    media_image1.png
    Greyscale


Allowable Subject Matter
14.	Claim11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
15.	The following is a statement of reasons for the indication of allowable subject matter:  None of the cited art discloses wherein the plurality of  capacitors comprises a plurality of first-electrode fingers and a plurality of  second-electrode fingers, and the integrated circuit structure further  comprises: a plurality of second conductive fingers disposed in the second  layer and coupled to the second conductive plate;  wherein the plurality of  second conductive fingers are substantially overlapped with the plurality of  first-electrode fingers and the plurality of second-electrode fingers viewed  from a top of the integrated circuit structure respectively as required in dependent claim 11 and its dependent claims 12-17.
Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kitamura et al. (2010/0061035) discloses a capacitive element including a first electrode surrounding a second electrode on four sides along a surface of a substrate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loke H Steven can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AHMED N SEFER/Primary Examiner, Art Unit 2893